Opinion filed October 11, 2012




                                                         In The


    Eleventh Court of Appeals
                                                      __________

                                               No. 11-12-00157-CR
                                                   __________

                                  DANNY RAY McCLAIN, Appellant

                                                              V.

                                       STATE OF TEXAS, Appellee


                                    On Appeal from the 29th District Court

                                              Palo Pinto County, Texas

                                          Trial Court Cause No. 13929M


                                    MEMORANDUM OPINION
         Danny Ray McClain1 pleaded guilty in May 2009 to the lesser included offense of
engaging in organized crime/conspiracy to                           deliver a controlled substance, to-wit:
methamphetamine, in an amount between four and two hundred grams. The trial court deferred
a finding of guilt and placed appellant on deferred adjudication community supervision for a
term of eight years. In April 2012, the State filed a motion to proceed with an adjudication of

         1
           Appellant’s last name is spelled “McClain” in the indictment. However, his last name is spelled “McLain” in the
remaining documents in the clerk’s record, including the Order of Deferred Adjudication, the Judgment Adjudicating Guilt, and
the Trial Court’s Certification of Defendant’s Right of Appeal. Additionally, appellant spelled his last name as “McLain” on the
court documents bearing his signature.
guilt, alleging multiple violations of the terms and conditions of community supervision. The
trial court heard the motion to proceed on May 16, 2012. Appellant admitted to one of the
alleged violations during the hearing. The trial court found most of the alleged violations to be
true, adjudicated appellant guilty of the charged offense, and assessed his punishment at
confinement in the Institutional Division of the Texas Department of Criminal Justice for a term
of twenty years and a fine of $1,500. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.2 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                                              Following the
procedures outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at
409. In this regard, a plea of true to an alleged violation standing alone is sufficient to support a
trial court’s decision to revoke community supervision. See Moses v. State, 590 S.W.2d 469,
470 (Tex. Crim. App. 1979).
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.



       2
           By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.


                                                                   2
         The motion to withdraw is granted, and the appeal is dismissed.



                                                                                  PER CURIAM



October 11, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel3 consists of: Wright, C.J.,
McCall, J., and Hill.4




         3
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         4
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  3